DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
Annotated figure 6 of the instant application (below) shows tread elements within the polygon forming the “first tread pattern” and tread elements shaded in gray forming the “second tread pattern”.  If the Applicant disagrees with annotated figure 6, the Applicant is encouraged to include an annotated figure identifying exactly which tread elements the Applicant means by a “first tread pattern” and a “second tread pattern” and how “opposite or 180- degree alternating orientations” are determined in response to this office action.

    PNG
    media_image1.png
    801
    1345
    media_image1.png
    Greyscale

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. 
The original specification dated 12/18/2018 recites:

 “progressing circumferentially along the tread portion 10, the first tread pattern 22a and the second tread pattern 22b may have opposite or 180-degree alternating orientations with respect to each other along the respective longitudinal tread pattern axes 16” ([0016]).  

It is unclear what is meant by “opposite or 180-degree alternating orientations with respect to each other along the respective longitudinal tread pattern axes”.   What structure of the instant application is an opposite orientation?  What structure of the instant application is a 180-degree alternating orientation?  What is the structural difference between an opposite orientation and a 180-degree alternating orientation?  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 17 each recites:

 “the first and second tread patterns having opposite or 180- degree alternating orientations with respect to each other along respective longitudinal tread pattern axes transverse to the tread equator progressing circumferentially along the tread portion”.

It is unclear what is required by “opposite or 180-degree alternating orientation”.  What structure of the instant application is an opposite orientation?  What structure of the instant application is a 180-degree alternating orientation?  What is the structural difference between an opposite orientation and a 180-degree alternating orientation?  Clarification and explanation are requested. 
 Claims 1, 9 and 17 are each indefinite because it uses “first side of a tread equator” and “second side of the tire equator” inconsistently within each claim.  
For example: claim 1 states “each of the first and second tread patterns having: a first land…on a first side of the tread equator”.  However, as can be seen in annotated FIG. 6 above, the first land (24) of the first tread pattern is on a first side of a tread equator and the first land (24) of the second tread pattern is on a second side of the tread equator.
each of the first and second tread patterns having…a second land…on a second side of the tread equator”. However, as can be seen in annotated FIG. 6 above, the second land (40) of the first tread pattern is on the second side of the tread equator and the second land (40) of the second tread pattern is on the first side of a tread equator.
The remaining claims are rejected since they are dependent claims of a rejected claim applied above. 
Prior Art Rejections
The prior art rejections applied in the last office action, Non-Final Rejection 07/07/2021, is maintained.
No claims are allowed. 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection presented in this office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        01/22/2022